IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

LAWRENCE L. BLANKENSHIP,                  NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
        Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-1282

In re: THE ESTATE OF
HERBERT J. VANDORT,

     Respondent.
___________________________/


Opinion filed June 2, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Lawrence L. Blankenship, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

     The petition for writ of prohibition is denied on the merits.

RAY, SWANSON, and MAKAR, JJ., CONCUR.